UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 16, 2012 HILLS BANCORPORATION (Exact name of Registrant as specified in its charter) Commission File Number 0-12668 Iowa 42-1208067 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 131 Main Street, Hills, Iowa52235 (Address of principal executive office) Registrant's telephone number, including area code:(319) 679-2291 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The Annual Meeting of Shareholders was held on April 16, 2012.The matters listed below were submitted to a vote of the shareholders through the solicitation of proxies, and the proposals are described in detail in the Company’s Proxy Statement filed with the Securities and Exchange Commission on March 16, 2012.The final results of the shareholder votes are as follows: Proposal 1 – Election of Directors The following individual was elected to serve as director to hold office until the 2014 Annual Meeting: For Withhold Authority Broker Non-Votes Emily A. Hughes The following individuals were elected to serve as directors to hold office until the 2015 Annual Meeting: For Withhold Authority Broker Non-Votes Michael S. Donovan Thomas J. Gill, D.D.S. Dwight O. Seegmiller Thomas R. Wiele Proposal 2 – Non-Binding Advisory Vote on Executive Compensation The shareholders approved executive compensation. For Against Abstain Broker Non-Votes Proposal 3 – Approval of 2012 Hills Bancorporation Employee Stock Purchase Plan The shareholders approved the 2012 Hills Bancorporation Employee Stock Purchase Plan. For Against Abstain Broker Non-Votes Proposal 4 – Non-Binding Appointment of KPMG as the independent registered public accounting firm for Hills Bancorporation The shareholders approved KPMG as independent registered public accounting firm. For Against Abstain Broker Non-Votes 0 SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HILLS BANCORPORATION Date:April 16, 2012 /s/Dwight O. Seegmiller Dwight O. Seegmiller, Director, President and Chief Executive Officer
